DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations i.e. that  request, from the client device, a user scan of a user of the client device. Examiner respectfully direct the Application to paragraphs 0026-0027, Onyekwelu et al where discloses that the content filtering system 120 manages digital content access for a group of users, collectively referred to as a “family” 110. The content filtering system can be part of the media device 140, when any user from the family 110 requests to access the content 132 from the content source 130, the content filtering system 120 determines if the requesting user has permission to access the content 132. The content filtering system 120 can assign respective accounts to each user from the family 110, in paragraphs 0040, Onyekwelu et al discloses that FIG. 3, determining the type of user can be performed automatically by the content filtering system, at block 330. For example, the content filtering system 130 uses biometric recognition to identify the user (a user scan of a user of the client device by the request of the content filtering system uses biometric recognition to identify the user). The content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics (facial recognition) such as facial feature recognition, voice feature recognition, like. Applicant further argues, regarding claim 5, 12 and 19, in paragraph 0017, 0040-0043, 0070, Onyekwelu et al discloses, tracking and monitoring the content 132 that is accessed by the restricted user 114A, at block 350. The monitoring includes determining content attributes 152 associated with the content 132, and determining a correlation between the content attributes 152 and the parameters of the restricted user 114A. For example, the content attributes 152 can indicate that the content 132 is rated as “PG” for violence, and the restricted user 114A, who is a 10 year old user that is permitted to access the content 132. Alternatively, or in addition, during another run, the 10 year old restricted user 114A is not permitted to access the content 132 that is also rated as “PG” for adult language. The content filtering system 120A can also track time and location at which the content 132 is accessed and permitted or restricted for the user 114A’  in paragraph 0042, Onyekwelu et al discloses Based on the categorization, the content filtering system 120A gives the restricted user 114A access to the content 132 according to a profile associated with the category that the restricted user 114A is categorized into, at block 340. The profile that is used will be associated with the corresponding restricted user account 124A. During a predetermined number of initial runs of the content filtering system, the profile uses the set of rules 125A according to the initial setup (default rules), creating a family profile for an automatic content filtering system, the family profile identifying a restricted account and a non-restricted account; restricting, by the content filtering system, access to digital content according to a set of rules, the restricting in response to receiving a request from the restricted account; and updating, by the content filtering system, the set of rules in response to the unrestricted account authorizing the restricted account to access the digital content that was restricted by the automatic content filtering system. Pauley discloses, content associated with an Internet uniform resource locator URL ({ 0052-0054, URL). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Onyekwelu et al by specifically adding feature in order to enhance system performance to the information collected by the monitoring device and stored in the database locally can be accessed by authorized users, and allows for effective monitoring of the multimedia content that is requested from the internet together with logging, so that ensures unauthorized users are not disconnecting the network appliance from the network and thwarting the monitoring function of the network appliance as taught by Pauley.
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the previous rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onyekwelu et al (20210058402).
Regarding claim 1, Onyekwelu et al discloses, an access point device for providing access control to a client device, the access point device comprising: 
a memory (610, fig. 6) storing one or more computer-readable instructions (¶ 0005, fig. 6); 
a processor (601, fig. 6) configured to execute the one or more computer-readable instructions to (¶ 0005, fig. 6): 
establish a connection with the client device (¶ 0026, the media device 140 communicates with the content filtering system 120 via an application programming interface or any other communication protocol); 
receive an access request from the client device for access to an asset (¶ 0027, when any user from the family 110 requests to access the content 132 from the content source 130, the content filtering system 120 determines if the requesting user has permission to access the content 132); 
request, from the client device, a user scan of a user of the client device (¶ 0017, 0027, 0040, 0070, when any user from the family 110 requests to access the content 132 from the content source 130, the content filtering system 120 determines if the requesting user has permission to access the content 132, the biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device 140, the content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics such as facial feature recognition, voice feature recognition, and the like); 
perform an access control function based, at least in part, on the user scan and the access request to determine an access control parameter (¶ 0017, 0040-0043, 0070, tracking and monitoring the content 132 that is accessed by the restricted user 114A, at block 350. The monitoring includes determining content attributes 152 associated with the content 132, and determining a correlation between the content attributes 152 and the parameters of the restricted user 114A. For example, the content attributes 152 can indicate that the content 132 is rated as “PG” for violence, and the restricted user 114A, who is a 10 year old user that is permitted to access the content 132. Alternatively, or in addition, during another run, the 10 year old restricted user 114A is not permitted to access the content 132 that is also rated as “PG” for adult language. The content filtering system 120A can also track time and location at which the content 132 is accessed and permitted (or restricted) for the user 114A); and 
provide access control to the client device for the asset based, at least in part, on the access control parameter (¶ 0017, 0040-0045, 0071, the content filtering system 120A may have prevented the restricted user 114A from accessing the content 132, and if the unrestricted user 112 deems that such restriction is not necessary, s/he may update the content filtering system 120A to allow the restricted user 114A to access to the content 132 in the future. The update may include the unrestricted user 112 selecting a user interaction, such as a user-interface button, for example, to authorize further access to the content 132 by the restricted user 114A.).
Regarding claims 2, 9, and 16, Onyekwelu et al discloses, store one or more user identifiers in a central repository, wherein at least one of the one or more user identifiers is associated with the user (see above, further, ¶ 0005, 0020, 0040).
Regarding claims 3, 10, and 17, Onyekwelu et al discloses, wherein the performing the access control function comprises: identifying a user match by comparing the user scan to one or more user identifiers in a central repository; and determining the access control parameter based, at least in part, on comparing one or more user identifiers associated with the user match and one or more asset parameters associated with the asset (¶ 0017, 0040-0043, 0070, tracking and monitoring the content 132 that is accessed by the restricted user 114A, at block 350. The monitoring includes determining content attributes 152 associated with the content 132, and determining a correlation between the content attributes 152 and the parameters of the restricted user 114A. For example, the content attributes 152 can indicate that the content 132 is rated as “PG” for violence, and the restricted user 114A, who is a 10 year old user that is permitted to access the content 132. Alternatively, or in addition, during another run, the 10 year old restricted user 114A is not permitted to access the content 132 that is also rated as “PG” for adult language. The content filtering system 120A can also track time and location at which the content 132 is accessed and permitted or restricted for the user 114A).
Regarding claims 4, 11, and 18, Onyekwelu et al discloses, wherein: the one or more user identifiers comprise one or more user attributes, and wherein the one or more user attributes comprise any of a user age, a user date range, a user time range, or a combination thereof, and the one or more asset parameters comprise one or more asset attributes, and wherein the one or more asset attributes comprise any of an asset age, an asset date range, an asset time range, or a combination thereof (¶ 0017, 0028, 0039-0041, the restricted users 114A, 114B can be children under age of a predetermined threshold like 18, 21, and the like. The ages of the first restricted user 114A and the second restricted user 114B can be different and accordingly, the permissions that the two users receive can be different, the content filtering system 130 uses biometric recognition to identify the user. The biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device 140, at block 332. The content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics such as facial feature recognition, voice feature recognition, and the like).
Regarding claims 6 and 13, Onyekwelu et al discloses, wherein the providing access control comprises: blocking the client device from accessing the asset; or allowing the client device to access the asset (¶ 0017, 0040-0045, 0071, the content filtering system 120A may have prevented the restricted user 114A from accessing the content 132, and if the unrestricted user 112 deems that such restriction is not necessary, s/he may update the content filtering system 120A to allow the restricted user 114A to access to the content 132 in the future. The update may include the unrestricted user 112 selecting a user interaction, such as a user-interface button, for example, to authorize further access to the content 132 by the restricted user 114A).
Regarding claims 7, 14, and 20, Onyekwelu et al discloses, wherein the user scan comprises any of a facial pattern scan, a thumbprint scan, a retinal scan, an iris scan, or a combination thereof (¶ 0017, 0040, 0070, The biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device 140, the content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics such as facial feature recognition, voice feature recognition, and the like).
Regarding claim 8, Onyekwelu et al discloses, a method for an access point device to provide access control to a client device, the method comprising: 
establishing a connection with the client device (¶ 0026, the media device 140 communicates with the content filtering system 120 via an application programming interface or any other communication protocol); 
receiving an access request from the client device for access to an asset (¶ 0017, 0027, 0040, 0070, when any user from the family 110 requests to access the content 132 from the content source 130, the content filtering system 120 determines if the requesting user has permission to access the content 132, the biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device 140, the content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics such as facial feature recognition, voice feature recognition, and the like);
requesting, from the client device, a user scan of a user of the client device (¶ 0017, 0027, 0040, 0070, when any user from the family 110 requests to access the content 132 from the content source 130, the content filtering system 120 determines if the requesting user has permission to access the content 132, the biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device 140, the content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics such as facial feature recognition, voice feature recognition, and the like); 
performing an access control function based, at least in part, on the user scan and the access request to determine an access control parameter (¶ 0017, 0040-0043, 0070, tracking and monitoring the content 132 that is accessed by the restricted user 114A, at block 350. The monitoring includes determining content attributes 152 associated with the content 132, and determining a correlation between the content attributes 152 and the parameters of the restricted user 114A. For example, the content attributes 152 can indicate that the content 132 is rated as “PG” for violence, and the restricted user 114A, who is a 10 year old user that is permitted to access the content 132. Alternatively, or in addition, during another run, the 10 year old restricted user 114A is not permitted to access the content 132 that is also rated as “PG” for adult language. The content filtering system 120A can also track time and location at which the content 132 is accessed and permitted (or restricted) for the user 114A); and 
providing access control to the client device for the asset based, at least in part, on the access control parameter (¶ 0017, 0040-0045, 0071, the content filtering system 120A may have prevented the restricted user 114A from accessing the content 132, and if the unrestricted user 112 deems that such restriction is not necessary, s/he may update the content filtering system 120A to allow the restricted user 114A to access to the content 132 in the future. The update may include the unrestricted user 112 selecting a user interaction, such as a user-interface button, for example, to authorize further access to the content 132 by the restricted user 114A.).
	Regarding claim 15, Onyekwelu et al discloses, a non-transitory computer-readable medium of an access control device for storing a program for providing access control to a client device, which when executed by a processor of the access point device, causes the access point device to perform one or more operations comprising (fig. 1-6, abstract, ¶ 0005): 
establishing a connection with the client device (¶ 0026, the media device 140 communicates with the content filtering system 120 via an application programming interface or any other communication protocol); 
receiving an access request from the client device for access to an asset (¶ 0017, 0027, 0040, 0070, when any user from the family 110 requests to access the content 132 from the content source 130, the content filtering system 120 determines if the requesting user has permission to access the content 132, the biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device 140, the content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics such as facial feature recognition, voice feature recognition, and the like); 
requesting, from the client device, a user scan of a user of the client device (¶ 0017, 0027, 0040, 0070, when any user from the family 110 requests to access the content 132 from the content source 130, the content filtering system 120 determines if the requesting user has permission to access the content 132, the biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device 140, the content filtering system 120A estimates the approximate age of the restricted user 114A based on the biometrics such as facial feature recognition, voice feature recognition, and the like);
 performing an access control function based, at least in part, on the user scan and the access request to determine an access control parameter (¶ 0017, 0040-0043, 0070, tracking and monitoring the content 132 that is accessed by the restricted user 114A, at block 350. The monitoring includes determining content attributes 152 associated with the content 132, and determining a correlation between the content attributes 152 and the parameters of the restricted user 114A. For example, the content attributes 152 can indicate that the content 132 is rated as “PG” for violence, and the restricted user 114A, who is a 10 year old user that is permitted to access the content 132. Alternatively, or in addition, during another run, the 10 year old restricted user 114A is not permitted to access the content 132 that is also rated as “PG” for adult language. The content filtering system 120A can also track time and location at which the content 132 is accessed and permitted (or restricted) for the user 114A); and 
providing access control to the client device for the asset based, at least in part, on the access control parameter (¶ 0017, 0040-0045, 0071, the content filtering system 120A may have prevented the restricted user 114A from accessing the content 132, and if the unrestricted user 112 deems that such restriction is not necessary, s/he may update the content filtering system 120A to allow the restricted user 114A to access to the content 132 in the future. The update may include the unrestricted user 112 selecting a user interaction, such as a user-interface button, for example, to authorize further access to the content 132 by the restricted user 114A.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onyekwelu et al (20210058402) in view of Pauley (20140365652).
Regarding claim 5, 12 and 19, Onyekwelu et al discloses, tracking and monitoring the content 132 that is accessed by the restricted user 114A, at block 350. The monitoring includes determining content attributes 152 associated with the content 132, and determining a correlation between the content attributes 152 and the parameters of the restricted user 114A. For example, the content attributes 152 can indicate that the content 132 is rated as “PG” for violence, and the restricted user 114A, who is a 10 year old user that is permitted to access the content 132. Alternatively, or in addition, during another run, the 10 year old restricted user 114A is not permitted to access the content 132 that is also rated as “PG” for adult language. The content filtering system 120A can also track time and location at which the content 132 is accessed and permitted or restricted for the user 114A (¶ 0017, 0040-0043, 0070).
Onyekwelu et al does not specifically disclose an Internet uniform resource locator (URL).
In the same field of endeavor, Pauley discloses, content associated with an Internet uniform resource locator URL (¶ 0052-0054, URL). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Onyekwelu et al by specifically adding feature in order to enhance system performance to the information collected by the monitoring device and stored in the database locally can be accessed by authorized users, and allows for effective monitoring of the multimedia content that is requested from the internet together with logging, so that ensures unauthorized users are not disconnecting the network appliance from the network and thwarting the monitoring function of the network appliance as taught by Pauley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643